Citation Nr: 1502815	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to May 13, 2009, for the assignment of a 70 percent rating for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).


FINDINGS OF FACT

1.  On June 25, 2002, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  The Board granted the claim in a December 2008 decision.  The RO effectuated the award in a January 2009 rating decision and assigned an initial 50 percent rating for PTSD from June 25, 2002.  

2.  The January 2009 rating decision was not final as new and material evidence was received with respect to the severity of the Veteran's service-connected PTSD within the one year appeal period.

3.  The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas since June 25, 2002, the date of the award of service connection for the disability.


CONCLUSION OF LAW

The criteria for an effective date of June 25, 2002, for the award of a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to May 13, 2009, for the 70 percent rating assigned for his service-connected PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence of record does support the Veteran's contentions, and resolving all reasonable doubt in favor the Veteran, the appeal is granted.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

On June 25, 2002, the Veteran filed a claim for service connection for PTSD.  The claim was denied in a July 2003 rating decision, which the Veteran appealed.  The Board granted the claim for service connection in a December 2008 decision.  The RO effectuated the award in a January 2009 rating decision and assigned an initial 50 percent rating for the disability, effective from June 25, 2002.  

In April 2009, the Veteran contacted the RO and requested an increased rating for his PTSD.  In support of this request, the Veteran submitted a May 2009 letter from a clinical coordinator at the Vet Center which described his psychiatric symptomatology and level of functioning.  There was no indication that the Veteran challenged the effective date for the grant of service connection.

The RO construed the Veteran's April 2009 request as a new claim for an increased rating.  Thereafter, the RO obtained and associated with the claims file copies of the Veteran's VA medical records showing treatment for his service-connected psychiatric disability from July 2002 to February 2009.  The RO also afforded the Veteran a new VA examination in May 2009.  Based on the results of this clinical assessment, in a July 2009 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD effective from May 13, 2009, which the RO determined was the date of the "new claim."  The Veteran filed a timely notice of disagreement as to the effective date of the 70 percent rating.  This appeal followed. 

A review of the record reflects that the January 2009 rating decision that assigned the initial rating for the Veteran's PTSD was not final.  Although the RO construed the Veteran's April 2009 statement to be a new claim, the RO's actions in this regard does "not foreclose the possibility that it may have also contained new and material evidence" pertaining to the prior claim and did not relieve VA of its obligations under 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  When new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. §§ 3.156(b); 20.1304(b)(1) (2014).

In this case, the Veteran's April 2009 request for an increased rating prompted the RO to obtain and associate with the record VA treatment records pertinent to the claim within months of the January 2009 rating decision.  Additionally, the Veteran submitted the May 2009 letter from the Vet Center that also relayed the manifestations of his service-connected PTSD.  Based on the Veteran's April 2009 statement, the RO afforded the Veteran a VA psychiatric examination in May 2009, also within one year of the January 2009 rating decision.  As this evidence all pertains to the rating assigned due to the severity of the Veteran's PTSD, and given his request for an increased initial rating, this evidence constitutes new and material evidence that was received within a year of the January 2009 rating decision.  Thus, the January 2009 rating decision did not become final and the Veteran's claim for an appropriate rating for his PTSD remained pending.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); Muehl v. West, 13 Vet. App. 159, 161-62 (1999)(holding that when VA fails to consider new and material evidence submitted within the one-year period pursuant to 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(citing § 3.160(c), definition of pending claim, the Court of Appeals for Veterans Claims held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).

Accordingly, the Veteran's April 2009 request for an increased rating for his PTSD, along with the VA treatment records, the May 2009 Vet Center letter, and the May 2009 VA examination report, constitutes new and material evidence that precluded the finality of the January 2009 rating decision.  Thus, this evidence that was received within a year of this decision relates back to the Veteran's June 2002 claim for service connection.  

Having determined the applicable date of claim to be June 25, 2002, the other question is when entitlement to the benefit arose.  Here, the Board finds that the record reflects the PTSD has been of similar symptomatology since the effective date of service connection. 

A 70 percent evaluation for PTSD is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In addition to his service-connected PTSD, the Veteran has been noted to have residuals from a nonservice-connected brain hematoma.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to his service-connected PTSD versus his nonservice-connected residuals of a brain hematoma, the Board has resolved this doubt in the Veteran's favor and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to the PTSD.  See according to 38 C.F.R. §§ 3.102, 4.3 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a June 2002 letter, the Veteran's Vet Center clinical coordinator noted the Veteran to have severe, chronic symptoms related to his PTSD.  The Veteran's disability was reportedly manifested by symptoms that included irritability, chronic depression, intrusive thoughts, sleep impairments, hypervigilance, chronic anxiety, and "permanent" problems with his concentration and memory.  He was noted to have a pronounced inability to experience affection for others and to report a history of being argumentative.  The clinical coordinator determined that the Veteran had extreme difficulty relating to others, which caused him to isolate.

VA treatment records document the manifestations of the Veteran's psychiatric disability reported in 2003.  During a March 2003 consultation, the Veteran was noted to have "noticeable deficits" in his frustration tolerance and a "significant" defect in his ability to form new memories.  He demonstrated preservation of topic and circumstantial speech.   

A June 2003 VA examination report reflects shows that the Veteran endorsed symptoms that included nervousness, nightmares, anxiety, panic, depression, and episodes of confusion and impaired memory.  He reported having two children but was unable to recall their ages.  Although he was not noted to be the instigator, the Veteran reported that he had been involved in a domestic violence dispute.  On the mental status examination, he was noted to raise his voice in a "less that appropriate" manner and to demonstrate an instance of verbal peculiarity.  The examiner reported the Veteran's GAF score as 49.  

The Veteran underwent a VA PTSD examination in April 2005.  He reported having extreme difficulty making friends and described himself as a loner.  He stated that he treated his symptoms with psychiatric medications, but that he still felt anxious.  At times of anxiety, he reported that his legs shook.  His symptoms included daily intrusive thoughts, flashbacks, sleep disturbances, irritability, extensive mood swings, and problems with concentration.  The Veteran reported that he spent a lot of time by himself during the day because of fearfulness of others and his inability to be around people.  He described feeling as if people were watching him or talking about him whenever he was around town.  Reportedly, he became annoyed easily and experienced episodes of road rage.  The examiner noted the Veteran to experience constant nervousness intermixed with episodes of depression.  On the mental status examination, the examiner determined that the Veteran's memory and concentration were impaired.  The examiner assigned a GAF score of 45 and characterized the Veteran's PTSD as chronic and severe.

VA treatment records dated in 2008 show that the Veteran was followed for management of his prescribed psychiatric medications.  On a September 2008 record, he was noted to become more depressed and irritable when he did not use one of these medications.

Upon review of the entirety of the evidence, the Board finds that the criteria for the assignment of a 70 percent rating for PTSD have been met since June 25, 2002, the effective date of the award of service connection for PTSD.  As explained above, the Veteran's disability was manifested by symptoms that included irritability, impaired impulse control, impaired memory, chronic anxiety or panic, impaired speech, decreased concentration, suspiciousness, "extreme" difficulty establishing relationships, and social isolation.  Of particular note, both the June 2002 Vet Center coordinator and the April 2005 VA examiner characterized the Veteran's PTSD as severe.  The Veteran's GAF scores reported since 2003 have ranged in the 40s, which is indicative of serious impairments in occupational and social functioning.  Given this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an effective date of June 25, 2002, for the assignment of a 70 percent rating for his service-connected PTSD.  This represents a full grant of the benefit sought on appeal by the Veteran.


ORDER

An effective date of June 25, 2002, for the award of a 70 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


